Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/619,930, filed Dec. 5th, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.US 11,166,198. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant merely broaden the scope of claim 1 of the Patent and combine elements from claim 1 and 5 of the Patent. 
Similar reasoning applies to instant claims 2-5, 7-9 and 11-18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, and 11-18  are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. (US 2018/0279168 hereafter Jheng) in view of Babaei et al. (US 2018/0368132 hereafter Babaei). 

For claims 1, 8, 12, 17, Jheng discloses configuring data duplication (508 Figure 5B RRCReconfiguration) for a first logical channel (616a Figure 7) and a second logical channel (616b Figure 7); configuring, by a terminal device (UE 502 Figure 7), a mapping relationship between the first logical channel (616a Figure 7) and a first carrier (682 Figure 7) for transmitting data of the first logical channel; configuring, by the terminal device, a mapping relationship between the second logical channel (616b Figure 7) and a second carrier (684 Figure 7) for transmitting data of the second logical channel; wherein the first carrier and the second carrier are different (Figure 7); performing, by the terminal device, duplication transmission of data of one or more radio bearers ([0055] duplication activation), wherein a Packet Data Convergence Protocol (PDCP) packet data unit (PDU) is duplicated ([0056] PDCP activation/deactivation using MAC CE), and the PDCP PDU is transmitted in the first logical channel ([0065] e.g. 616a), and the duplication of the PDCP PDU ([0065] duplicate packets) is transmitted in the second logical channel ([0065] e.g. 616b); 
	receiving, by the terminal device from a network device (gNB 504 Figure 5B), first indication information (508 Figure 5B) that is sent by a network device (gNB 504 Figure 5B), wherein the first indication information is used to indicate to the terminal device to stop duplication transmission of data of one or more radio bearers ([0055] deactivation indicator); and transmitting first data through the first logical channel (616a Figure 7), and stopping transmitting data through the second logical channel ([0071] all PDUs through 616a), by the terminal device, according to the first indication information (508  Figure 5B). 

Jheng discloses a MAC CE indicator which deactivates PDCP duplication but does not give more explicit details. Babaei in the same field of packet duplication control teaches, 
	receiving, by a terminal device (406 Figure 4 wireless device), first indication information (Figure 19 duplication activation/deactivation field) that is sent by a network device (401 Figure 4 base station), wherein the first indication information is used to indicate the terminal device to stop duplication transmission of data of one or more radio bearers ([0284] bearers deactivated e.g. value of zero in bit field); and mapping, by the terminal device, a first logical channel (RLC1 Figure 16) to all carriers of a plurality of carriers (e.g. first and second carriers Figure 16) according to the first indication information ([0254] duplication is deactivated duplication restrictions are lifted), wherein the plurality of carriers (first and second Figure 16) are all carriers in carriers configured by the network device for the terminal device (3360 Figure 33 lift mapping restrictions). 

It would have been obvious to one of ordinary skill in the art to adopt Babaei’s teaching of lifting carrier mapping restrictions when duplication is deactivated to improve uplink utilization and network performance [0254]. 
Particularly for claims 12, 17, Jheng discloses non-transitory memory (1406 Figure 14), a processor (1404 Figure 14), program code ([0025] software). 

For claims 2, 9, 13, 18, Jheng discloses wherein the second logical channel (616b Figure 7) has a mapping relationship with any one of carriers according to the first indication information ([0070] second logical channel 616b Figure 7 on second carrier 684 Figure 7).

For claims 3, 14, Jheng discloses wherein the first logical channel (616a Figure 7) has a mapping relationship with any one of carriers according to the first indication information ([0070] first logical channel 616a Figure 7 on first carrier 682 Figure 7).

For claims 5, 16, Jheng discloses releasing (deactivate [0071]), by the terminal device, the mapping relationship between the first logical channel and any one of carriers according to the first indication information ([0071] different PDUs through the first logical channel 616a Figure 7).

For claims 4, 15, Jheng discloses releasing (deactivate [0071], by the terminal device, the mapping relationship between the second logical channel and any one of carriers according to the first indication information ([0071] transfer all PDUs through the first logical channel 616a instead of 616b Figure 7).

For claims 7, 11, Jheng discloses wherein the first indication information is carried in a Media Access Control Control Element (MAC CE) ([0056] MAC Control Element used to dynamically activate/deactivate PDCP duplication).


Allowable Subject Matter
Claims 6, 10, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The Instant claims 6, 10, 19,  are similar to claim 7 of parent Patent, however, the Instant claims a one-to-one correspondence between the logical channel and the released carrier rather than stopping duplication mapping of all carriers entirely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415